 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JORGE LUIS SOSA,                                Case No. 1:19-cv-01333-EPG

12                      Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                     RECOMMENDING THAT CERTAIN CLAIMS
13          v.                                       AND DEFENDANTS BE DISMISSED
14   CSATF WARDEN,
                                                     (ECF NOS. 1 & 9.)
15                      Defendants.
                                                     OBJECTIONS, IF ANY, DUE WITHIN
16                                                   FOURTEEN DAYS
17                                                   ORDER DIRECTING CLERK TO ASSIGN TO
                                                     DISTRICT JUDGE
18

19          Jorge Luis Sosa (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983.
21          Plaintiff filed the complaint commencing this action on September 10, 2019, (ECF No. 1.)
22   The Court screened Plaintiff’s complaint. (ECF No. 9.) The Court found that only the following
23   claims should proceed past the screening stage: “claims against Defendant Correctional Officer
24   Housse and Does 1-3 for violation of the Eighth Amendment for excessive force and sexual
25   assault, as well as retaliation in violation of the First Amendment.” (Id. at 2.)
26          The Court allowed Plaintiff to choose between proceeding only on the claims found
27   cognizable by the Court in the screening order, amending the complaint, or standing on the
28
                                                       1
 1   complaint subject to the Court issuing findings and recommendations to a district judge consistent

 2   with the screening order. (Id.) On December 4, 2019, Plaintiff notified the Court that he wants to

 3   proceed only on the claims found cognizable by the screening order. (ECF No. 10.)

 4          Accordingly, for the reasons set forth in the Court’s screening order that was entered on

 5   November 12, 2019 (ECF No. 12.), and because Plaintiff has notified the Court that he wants to

 6   proceed only on the claims found cognizable in the screening order (ECF No. 10.), it is HEREBY

 7   RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s claims for

 8   violation of the Eighth Amendment for excessive force and sexual assault and First Amendment

 9   retaliation against Defendant Correctional Officer Housse and Does 1-3.

10          These findings and recommendations are submitted to the United States district judge

11   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

12   (14) days after being served with these findings and recommendations, Plaintiff may file written

13   objections with the Court. The document should be captioned “Objections to Magistrate judge’s

14   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

15   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

16   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19      Dated:     December 5, 2019                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                      2
